Title: From Thomas Jefferson to Caesar A. Rodney, 28 July 1803
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            
              Dear Sir
            
            Monticello July 28. 1803.
          
          Your favor of the 22d. finds me here. I have carefully perused the copy of the paper addressed to you from Wilmington in July 1801. signed by Messrs. Tilton and others and inclosed to me in your letter: and altho’ I really believe that you presented such an one to me while at Washington, yet I have had so many proofs of the little confidence I ought to place in my memory, surcharged with so much matter daily passing thro’ it, that I do not venture to affirm the fact. the original, if I possess it, has slipped out of it’s place, which, notwithstanding my care in arranging my papers, I have found sometimes to happen by one paper’s slipping into another while lying together on the table; in which case it is found only when I happen to have occasion to turn to the other. in this way the one you desire may still be found, but it is impossible to say when. I should presume however that my testimony could easily be supplied by the declaration of the signers that they addressed such an one to you, & of Govr. Hall who I believe generally called with you while at Washington & probably saw you deliver the paper to me. according to your request I return you your letter & the paper it enclosed. with my affectionate salutations.
          
            
              Th: Jefferson
            
          
        